Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-1997

Barry v. Bergen Cty Probation
Precedential or Non-Precedential:

Docket
96-5577




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Barry v. Bergen Cty Probation" (1997). 1997 Decisions. Paper 251.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/251


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                            No. 96-5577
                Barry vs.   Bergen Cty Probation



    The following modifications have been made to the Court's
Opinion issued on October 22, 1997 in the above-entitled appeal
and will appear as part of the final version of the opinion:

In the above referenced slip opinion, on page 4, line 20, the
sentence beginning with the words "All right." should be indented
to indicate a new paragraph.

          On page 25, line 19, delete the quotation marks after
the word "significant" and before the word "the".



                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk
Dated: November 4, 1997